Title: From George Washington to John Hancock, 29 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July the 29. 1776

Your favor of the 24th I received on Saturday Evening, and agreable to your request shall expunge the preamble to the Resolution Subjecting the property of Subjects to the British Crown to forfeiture and confiscation.
Our Stock of Musquet powder is entirely made up in Cartridges, I therefore request that Congress will Order Four or five Tons more of that sort to be immediately forwarded It being not only necessary that we should have more for that purpose but also some stock to remain in Barrells.
Yesterday Evening Hutchinson & Sergeants Regiments from Boston arrived, also Two Row Gallies from Rhode Island. I am fearfull the Troops have not got entirely clear of the small pox. I shall use every possible precaution to prevent the Infection spreading and for that purpose have Ordered them to an Encampment separate and detached from the rest.
By Saturdays report from Long Island Camp, Five Ships, a Brigg & five Schooners had got into the Hook, By Yesterdays two Ships more and a Sloop were standing in, what they are I have not been able to learn.
I have transmitted a General return herewith, by which Congress will perceive the whole of our Force at the time It was made.
I have Inclosed you an Account of Sundry Prizes which was transmitted to several Gentn here by Saturdays post—the Two last prizes I did not see mentioned in the Letters shewn me, and I fear the report of the 2d provision Vessell is premature—I was also this Minute informed that Captn Biddle had taken a Ship with Sugars for Britain & in bringing her in, unfortunately lost her on Fishers Island. I have the honor to be with the greatest esteem Sir Yr Most Obedt Servt

Go: Washington

